DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
Applicant's response filed 06/20/2022 has been entered and carefully considered.
Applicant's request for reconsideration of the restriction of the Office action mailed 05/12/2022 is improper and, therefore, the restriction of that action is withdrawn.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 14:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of measuring, generating, predicting, and adjusting fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of measuring, analyzing, detecting, and correcting is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. A person can measuring a film thickness of a film formed on a substrate on a plurality of measurement points of the substrate; analyzing variation of the film thickness from a measurement result measured in the measuring; detecting, based on a result of the analyzing, a measurement point where a difference of the film thickness with respect to an adjacent measurement point deviates from a predetermined condition, as a singular point; and correcting a measurement result of the singular point such that the difference of the film thickness between the singular point and the adjacent measurement point is within the predetermined condition in her mind, or using a pen and paper. As such, the recited acts of measuring, analyzing, detecting, and correcting here reasonably can be characterized as involving mental processes, including evaluation and judgment. The 2019 Guidance expressly recognizes mental processes as constituting an abstract idea. 2019 Guidance, 84 Fed. Reg. at 52. Accordingly, the limitations recite a judicial exception to patent-eligible subject matter under step 2A, prong 1, of the 2019 Guidance.
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed previously with respect to Step 2A Prong Two, in additional to the measuring, analyzing, detecting, and correcting limitations that are the abstract idea, claim 14 recites: “measuring a film thickness of a film formed on a substrate on a plurality of measurement points of the substrate”.  These additional limitations, however, do not integrate the judicial exception into a practical application.
The steps of measuring a film thickness of a film formed on a substrate on a plurality of measurement points of the substrate; analyzing variation of the film thickness from a measurement result measured in the measuring; detecting, based on a result of the analyzing, a measurement point where a difference of the film thickness with respect to an adjacent measurement point deviates from a predetermined condition, as a singular point; and correcting a measurement result of the singular point such that the difference of the film thickness between the singular point and the adjacent measurement point is within the predetermined condition as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
The claims may not preempt all ways of correcting a measurement result of the singular point such that the difference of the film thickness between the singular point and the adjacent measurement point is within the predetermined condition as recited in claim 14, for example, fails to persuade us that claim 14 integrates the judicial exception into a practical application. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[T]he absence of complete preemption does not demonstrate patent eligibility.”); see also BSG Tech. LLCv. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (explaining that a claim does not become eligible merely because “it recites limitations that render it narrower than the abstract idea”).
Claim 14 does not integrate the judicial exception into a practical application. Accordingly, claim 1 is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
Because claim 14 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 
As we explain above, the limitation “correcting a measurement result of the singular point such that the difference of the film thickness between the singular point and the adjacent measurement point is within the predetermined condition” represents extra-solution activity because it is a mere nominal or tangential addition to the claim, i.e., a generic presentation of the collected and analyzed data. See Elec. Power Grp., 830 F.3d at 1354; see also SAP America, Inc. v. InvestPic, LLC, 890 F.3d at 1021 (“[Mjerely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”)
Finally, when viewed in an ordered combination, the additional elements in claim 14 do no more than automate the mental processes used in surveying techniques. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.
Allowable Subject Matter
Claims 1-13 are  allowed.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 2, 3, 14, none of the prior art of record teaches or suggests analyze variation of the film thickness from a measurement result output from the thickness meter; detect, based on an analyzed a result , a measurement point where a difference of the film thickness with respect to an adjacent measurement point deviates from a predetermined condition, as a singular point; and correct a measurement result of the singular point such that the difference of the film thickness between the singular point and the adjacent measurement point is within a predetermined condition. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 4-13 are considered allowable based on their respective dependence on allowed claims 1 and 2.
Yamaji et al. (US 2008/0086228) disclose a substrate processing apparatus (Fig.3, para. [0061]) comprising: a memory (220); and a processor (210) coupled to the memory and configured to: measure a film thickness of a film formed on a substrate accommodated in a substrate holder (wafer holder 114) disposed in a processing container, the film thickness being measured by a thickness meter (para. [0068]). However, 228’ does not disclose analyze variation of the film thickness from a measurement result output from the thickness meter; detect, based on an analyzed a result , a measurement point where a difference of the film thickness with respect to an adjacent measurement point deviates from a predetermined condition, as a singular point; and correct a measurement result of the singular point such that the difference of the film thickness between the singular point and the adjacent measurement point is within a predetermined condition as cited in claims 1, 2, 3, 14.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862